Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not disclose: A method executed by one or more computing devices or dynamic binding of tasks in a data exchange, the method comprising: generating, by at least one of the one or more computing devices, an execution plan for the data exchange, the execution plan comprising a plurality of streams, each stream corresponding to a pairing of a producer task and a consumer task and comprising a producer task identifier and a consumer task identifier; binding, by at least one of the one or more computing devices, each producer task in a plurality of producer tasks to a node in a plurality of nodes at execution time by associating a corresponding producer task identifier with a corresponding node identifier of the node; binding, by at least one of the one or more computing devices, each consumer task in a plurality of consumer tasks to a node in the plurality of nodes at execution time by associating a corresponding consumer task identifier with a node identifier of the corresponding node; and routing, by at least one of the one or more computing devices, an output of each producer task from a node bound to the producer task to a node bound to a paired consumer task by writing the output to a stream in the plurality of streams that corresponds to the pairing of the producer task and the consumer task..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195